Citation Nr: 0102754	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  91-47 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1968 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an evaluation in excess of 10 percent for 
PTSD.

The veteran perfected an appeal of the March 1991 decision.  
In January 1994, the Board denied the veteran's claim for an 
increased rating.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  In an August 
1995 decision the Court vacated the Board's decision and 
remanded the claim to the Board for additional development 
and adjudication in accordance with the Court's instructions.

In February 1996 and June 1998, the Board remanded the claim 
to the RO for additional development.  


FINDINGS OF FACT

1.  Neither the old or new criteria for rating psychiatric 
disabilities are more favorable to the veteran.

2.  PTSD is productive of no more than mild social and 
industrial impairment under the rating criteria in effect 
prior to November 7,1996, and productive of no more than 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
and where the symptoms are controlled by continuous 
medication under the rating criteria effective November 7, 
1996.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1984, the RO established service connection for PTSD 
and assigned a noncompensable evaluation, effective January 
3, 1984.  In a decision dated in July 1985, the Board granted 
a 10 percent evaluation for the disability; the RO 
effectuated that decision in a rating action dated in July 
1985, assigning January 3, 1984 as the effective date for the 
10 percent evaluation.  

In a letter dated in June 1989, B.B., M.D., reported the 
results of an examination conducted for VA that month.  It 
was noted that the veteran had been sentenced to 23 years in 
prison for manslaughter and assault with intent to commit 
murder.  The examiner reported that he monitored the 
veteran's medications, which consisted of Valium.  The 
veteran intermittently saw a psychologist who visited him in 
prison during periods of stress.

At the time of evaluation the veteran was alert and oriented 
with good memory, and without evidence of peculiarities of 
thought.  The veteran was attentive throughout the interview 
with the exception of one short period of time; when asked 
about trusting friends the veteran became tense, his gaze 
wandered and he lost his train of thought.  Dr. B.B. noted 
that the veteran had a good range of affect.  The veteran 
described hyperalertness.  Dr. B.B. noted no real delusions.  
The veteran reported flashbacks-described in a range from 
thoughts popping in his head to brief reconstructions of 
Vietnam experiences, when falling asleep.  Dr. B.B. noted the 
veteran's sleep was frequently interrupted by nightmares of 
being booby trapped by knives and "pungy sticks," and of 
being tied to bushes.  The veteran noted periods where the 
veteran felt keyed up and restless.  Dr. B.B. noted that the 
veteran volunteered to work in the prison rather than remain 
in a segregated unit all day and stated that "[w]hile he 
does not make close friends, he does seem to get along all 
right with those he works with."

Correctional records reflect treatment for anxiety on one 
occasion in March 1986, and treatment for anxiety, 
flashbacks, and nightmares and hearing noises/voices when 
laying down to sleep, on one occasion in July 1987.

Institutional records include a May 1990 report of mental 
health evaluation.  It was reported that the veteran had 
grown up in a dysfunctional and chaotic family, that he began 
shoplifting at age 7 or 8, and drinking and skipping school 
at age 11.  He was arrested at age 12 for breaking into a 
house.  He was arrested at age 13 for stealing a car, and on 
several occasions at the age of 14 for public drunkenness.  
He was arrested at age 16 for grand larceny, and at age 17 
for strong-arm robbery.  While in jail following the last 
arrest he reportedly made a deal with the judge to enter the 
Army to avoid a jail stay.

He reported a number of disciplinary charges while in 
service, as well as the use of "all kinds" of illegal 
drugs.  He reported that he served as a truck driver in 
transport unit and did not participate in fighting.  He did 
recall seeing trucks in front of his being blown up and later 
seeing many bodies laid side by side.

Following service the veteran was charged with assault and 
attempted murder at the age of 22, arrested at age 23 for 
shooting into an occupied building, and on several occasions 
thereafter for grand larceny, stealing a motor vehicle, and 
secondary robbery.  In 1984 "while driving around drunk" 
the veteran picked up hitchhiker with whom he was aquatinted 
and became involved in fight during which the hitchhiker 
attempted to stab the veteran.  In retaliation the veteran 
reportedly stabbed the hitchhiker.  While awaiting trial on 
charges stemming from that incident the veteran was involved 
in another incident which resulted in him shooting his father 
three times after his father refused to drop a gun.  

The veteran further related that on one occasion while at a 
VA medical facility a psychologist had advised him to apply 
for benefits based on PTSD.  The psychologist reportedly 
"educated him" about PTSD, but advised him not to tell 
anyone about what he had been told.

During the evaluation the veteran was found to display normal 
speech and was fully oriented.  His mood and affect were 
within normal limits.  He evidenced rationalization and 
denial, to shift blame for his charges to others.  His memory 
was fair.  He denied hallucinations, or suicidal/homicidal 
ideation.  The diagnoses were multiple substance abuse by 
history, Benzodiazepine dependence, and antisocial 
personality disorder.  The assigned global assessment of 
functioning (GAF) was 50.  The examiner stated there was no 
evidence of PTSD, but rather that the veteran had a history 
of multiple substance dependence and an antisocial 
personality disorder.  The examiner noted that PTSD should 
not be used as "a second gain" for the veteran as it was 
very difficulty to treat his personality disorder and that 
the "maneuvering lawyer of using PTSD as a defense would 
make his condition worse."

In April 1991 the veteran received psychotherapy for chronic 
anxiety.  Noted goals were to reduce anger issues towards his 
father, discuss his nightmares and reduce Vietnam anxiety.  

In April 1997, the veteran underwent a fee basis examination 
for VA, in order to evaluate his PTSD.  A history similar to 
that noted on the 1990 evaluation was reported.  The veteran 
also reported that following service he had lost jobs due to 
drug usage.  The veteran complained of nightmares occurring 
up to once per week, difficulty socializing with others, 
being nervous and depressed, and re-experiencing the trauma 
with exposed to certain stimuli.  The veteran was fully alert 
and oriented to examination, without evidence of any formal 
thought disorder or abnormal speech.  His affect was calm and 
he denied auditory or visual hallucinations.  He also denied 
suicidal ideation and reported that he had hope for the 
future.  The diagnoses were polysubstance dependence, anxiety 
disorder, dysthymia, and antisocial personality disorder.  
The assigned GAF was 55.

An examiner conducted psychiatric interview of the veteran on 
three separate days for VA in August and September 1999 while 
the veteran was incarcerated.  The examiner reviewed the 
veteran's VA claims file and correctional institutional 
records in conjunction with psychiatric evaluation.  It was 
noted that since being in prison the veteran had worked as an 
orderly for one year, and in the laundry for eight years.  He 
was currently employed in the prison toner plant.  He enjoyed 
this job because he was alone.  He veteran reported that he 
had been paranoid about being around people since returning 
from Vietnam, and tended to isolate himself in his cell 
unless required to interact.  He stated that he tries to 
block out noises to sleep or to "not think of anything 
because it is too painful."  He reported dreaming about 
Vietnam and indicated that he took Elavil for depression.  He 
also complained of decreased concentration, wandering 
thinking and his mind being "in a whorl."  He reported 
having missed three-to-four days of work from his prison job 
due to medication sedation or not sleeping due to nightmares.  
He also reported having flashbacks.  

Examination revealed no evidence of delusions or 
hallucinations, except as associated with drug use and with 
some olfactory triggered vivid memories.  The only noted 
inappropriate behavior was the veteran jumping out of bed, or 
wrecking his car when driving fast and reacting to movement, 
as though it were mortar smoke or enemy movement.  The 
veteran reported suicidality only in the past, occurring 
several times in 30 years.  He denied trouble with activities 
of daily living or hygiene except for when hospitalized in 
1984.  He was fully oriented at the time of the interview.  
There was no evidence of memory impairment.  The only noted 
rituals were the veteran's hypervigilance about who was 
around him.  His speech was described as normal.  He reported 
a few panic attacks in four years.  He denied depression and 
anxiety for several years.  The psychiatric examiner 
indicated no psychologic testing was deemed necessary.  The 
diagnoses were PTSD, alcohol and polysubstance dependence, 
and antisocial personality.  The assigned GAF was 55.

In a clarification dated in December 1999, the Chief of 
Psychiatry and Director of Psychiatric Research reviewed the 
August and September 1999 examination report and noted that 
it was not possible to subdivide the veteran's GAF score 
between diagnosed PTSD, alcohol and drug dependent and an 
antisocial personality disability; because such a score was 
meant to evaluate global functioning and could not be 
apportioned.  The Chief agreed with the diagnoses reported on 
the previous evaluation, and concluded that the August and 
September 1999 report was not consistent with more than mild 
impairment due to PTSD, and that the 1990 examination listing 
a GAF of 50 was not consistent with any impairment due to 
PTSD.  He added that due to the subjectivity of GAF scale, 
scores of 55 and 50 were essentially identical.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

During the pendency of the veteran's appeal, the regulations 
pertinent to rating mental disorders have been amended, 
effective November 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 10 percent evaluation where such is manifested by less 
than the criteria for 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
where there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, and invited the Board to construe 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent evaluation where PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  Such provides for a 30 percent disability rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  61 Fed. Reg. 52695-52702 (October 8, 
1996) (codified at 38 C.F.R. § 4.130).

Initial Matters

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In reaching its decision the Board has considered the 
Veterans Claims Assistance Act of 2000.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had VA 
psychiatric examinations, the RO has obtained private and VA 
records relevant to psychiatric treatment and evaluation, 
and, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The veteran has also been advised of the 
change in mental disorder evaluation regulations.  Further, 
subsequent to his release from incarceration the veteran has 
obtained representation and his representative has prepared 
argument on his behalf.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.

The Court and the Board remanded this claim in order to 
obtain current evaluations and ensure that all pertinent 
treatment records were secured.  All pertinent treatment 
records have been obtained, and the veteran was afforded 
examinations that complied with the instructions contained in 
the Board remands.  Accordingly, all actions requested in the 
Board's June 1998 and prior remands have now been 
accomplished, to the extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

For the period prior to November 7, 1996, only the unrevised 
mental disorders rating criteria may be considered in 
determining the severity of the veteran's PTSD.  VAOPGCPREC 
3-2000.  

Evaluation in 1989 revealed no impairment of memory, 
orientation or thought processes due to PTSD and Dr. B.B. 
noted the veteran was able to get along with individuals he 
worked with in the prison.  Positive symptomatology was 
limited to complaints of sleep disturbance due to nightmares 
and feelings of restlessness/hyperalertness.  Prison records 
otherwise reflect only intermittent mental health treatment, 
and, notably, when evaluated in 1990, medical personnel 
specifically found that the veteran did not evidence any 
manifestations of PTSD and suggested such would amount to 
secondary gain for the veteran.  Such evidence was considered 
by the Board in September 1990, a decision that became final 
absent the veteran's appeal to the Court.  See 38 U.S.C.A. 
§ 7104(b) (West 1991).  No additional relevant evidence of 
psychiatric treatment or evaluation is on file from that time 
until November 7, 1996.  Thus, the evidence pertinent to the 
time period in question reflects little if any symptomatology 
attributable to PTSD.  Arguably the reports of nightmares and 
flashbacks could be attributed to PTSD, but these symptoms 
were fairly rare and did not cause any reported impairment in 
the veteran's ability to function at his job.  In any case, 
medical professionals did not find more than mild impairment 
from PTSD prior to November 7, 1996.

In December 1999, the VA Chief of Psychiatry provided an 
opinion that the veteran had no more than mild PTSD 
impairment, stating essentially that the GAF of 50 and 
findings in the 1990 evaluation were not due to PTSD.  The 
Board also notes that the veteran was incarcerated at the 
time, but was able to maintain employment with little time 
lost from work.  He has reported that he missed several days 
of work per year.  Moreover, evidence specifically shows that 
the veteran volunteered to work in the correctional facility 
and that he got along with others despite his preference for 
being alone.  Accordingly, the evidence is against an 
evaluation in excess of 10 percent prior to November 7, 1996.

The Board continues to consider the severity of the veteran's 
disorder subsequent to November 7, 1996, with application of 
both the old and the new regulations.  As noted above the 
veteran has generally been found to have little or no 
impairment from PTSD.  Thus, he does not meet the criteria 
for an increased evaluation under the old criteria.  He has 
been reported to have anxiety and depression at times prior 
to November 7, 1996, but these symptoms have not been 
attributed to PTSD (as shown by the fact that PTSD was not 
diagnosed when those symptoms were reported).  He has also 
had no documented panic attacks due to PTSD.  Moreover, PTSD 
was not offered as a diagnosis on the April 1997 examination.  
At that time the veteran specifically indicated he had no 
hallucinations and no harmful ideation and was hopeful for 
the future.  He was also fully oriented and without evidence 
of impaired thought processes.

Examination in 1999 continued to note complaints of 
nightmares/flashbacks and a preference to isolation.  
However, chronic sleep impairment was not reported.  The VA 
examiner considered the claims file as well as institutional 
evidence and gave a detailed statement as to the presence and 
absence of symptomatology.  The examiner noted the veteran's 
denial of anxiety or depression or panic attacks over the 
last few years and the veteran's denial of difficulty with 
activities or daily living or hygiene except for during a 
period of hospitalization in 1984.  The veteran again 
evidenced no current abnormal thought processes or rituals 
other than his reports of hypervigilance.  Furthermore, the 
addendum by the VA Chief of Psychiatry in December 1999 
summarized that the earlier 1999 report was consistent with 
no more than mild disability, a degree of severity not 
warranting more than a 10 percent evaluation under either the 
old or the new regulation.  The evidence pertaining to the 
period subsequent to November 7, 1996 documents shows that 
the veteran does not meet most of the criteria necessary for 
an increased evaluation under the new rating criteria.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  This is not a case where the evidence is in 
equipoise; rather, the preponderance of the evidence shows no 
more than mild psychiatric impairment attributable to PTSD.  
As such the veteran's claim is denied.


ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

